Order
PER CURIAM.
The Missouri State Treasurer, as custodian of the Second Injury Fund, appeals from a final award of a majority of the Labor and Industrial Relations Commission. The Commission found that respondent, William Wroda, was permanently and totally disabled and entered a final award allowing compensation from the *447Fund and modifying the award of the administrative law judge.
Appellant maintains that the Commission’s award is against the overwhelming weight of the evidence. We affirm. Rule 84.16(b).